Citation Nr: 1826913	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for pulmonary sarcoidosis. 

2. Entitlement to service connection for malignant melanoma.

3. Entitlement to service connection for a right abdominal scar, secondary to malignant melanoma.

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran
The Veteran's Spouse



ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to January 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the Atlanta, Georgia RO. 

The Board has added the additional issue of a right abdominal scar, secondary to the claim for malignant melanoma, because the record shows that the Veteran's abdominal scar is secondary to his treatment for that condition.  Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (finding that the scope of a claim includes any disorder that my reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran (1) has a current diagnosis of sarcoidosis, (2) has provided evidence that he was exposed to paint, heavy fuel, solvents, and chemicals in service and served in Southwest Asia during the Gulf War, and (3) has provided a November 2013 letter from his private physician that states the Veteran's sarcoidosis was at least as likely as not caused by "chemical and environmental exposures" during the Veteran's service. 

2. A September 2013 VA negative linkage opinion cannot be assigned significant probative value because the examiner failed to consider the Veteran's competent and credible reports of chemical and toxin exposure in service.  Additionally, the examiner failed to provide any rationale as to why the Veteran's chemical exposure was not related to his lung condition.

3. The Veteran's malignant melanoma resolved in 1994 and is not an active disease.

4. The Veteran's right abdominal scar was caused by an excision of a malignant melanoma in 1994 while the Veteran was in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for sarcoidosis have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309(a) (2017).

2. The criteria for service connection for malignant melanoma have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for a right abdominal scar, secondary to the Veteran's malignant melanoma, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated April 2013 and July 2013.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.  That letter notified the Veteran of the information needed to substantiate and complete claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for a VA examination which was held in September 2013.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's malignant melanoma and residual scar in the examination are sufficient for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 



Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

In a letter dated November 1994, the Veteran's physician stated that the Veteran underwent an excisional biopsy of an irregularly pigmented legion on his right lower abdomen, which revealed a malignant melanoma.  It was noted that the Veteran made a full recovery from the excision and no further melanomas were discovered.  

Private treatment notes from 2011 and 2012 show that the Veteran had a history of malignant melanoma of the skin that had resolved after an excision in October 1994. 

In the September 2013 examination, the Veteran was noted to have suffered from malignant melanoma in September 1994 that was treated and had "resolved, with no residuals."  The Veteran stated that since 1994, he reported to a dermatologist annually, but had no subsequent diagnosis for melanoma.  The examiner noted that the Veteran's 1994 excision left scars on the right upper abdominal wall.

With the information above, the Board finds no evidence that the Veteran currently has a diagnosis of malignant melanoma.  While the record shows that the Veteran did, in fact, have malignant melanoma in 1994, the record shows that the condition resolved and has not reoccurred.  There is no evidence in the record that would allow the Board to find that the Veteran suffers from a current diagnosis for malignant melanoma.  Without a current disability, the Veteran's service-connection claim must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

While the Veteran may not have a diagnosis for malignant melanoma, the record is clear that he has a residual scar from the 1994 excision of the melanoma.  This scar has been documented both in private treatment records and upon VA examination.  Because the scar was caused by treatment that occurred in service, service connection for a right abdominal scar, secondary to malignant melanoma, is warranted.  See 38 C.F.R. § 3.303.





ORDER

Service connection for pulmonary sarcoidosis is granted. 

Service connection for malignant melanoma is denied. 

Service connection for a right abdominal scar, secondary to malignant melanoma, is granted.


REMAND

In order to properly adjudicate the remaining issue of TDIU, the RO must adequately rate the Veteran's now service-connected sarcoidosis and scar disabilities.  The Board notes that the Veteran has reported that his chronic pain and loss of lung function secondary to his sarcoidosis have prevented him from working since July 2012. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should appropriately rate the Veteran's [newly service-connected] sarcoidosis and right abdominal scar.

2. Once the above have been completed, the AOJ should then review the record, ensure that all development is complete (and arrange for any further development suggested by additional evidence received), and readjudicate the TDIU claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


